 OPERATING ENGINEERS, LOCAL 953593InternationalUnion of Operating Engineers, LocalNo 953 (Gardner-Bridge Company)andDavid Er-ven Case 28-CB-688November 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOTransportation Co199 NLRB No 89United Steelworkers of America LocalNo 937 AFL-CIO-CLC (Magma Copper Co)200 NLRB No 8 CfJohnSinger Inc197 NLRB No 7APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentOn August 11, 1972, Administrative Law Judge 1Leo F Lightner issues the attached Decision in thisproceeding Thereafter, the General Counsel and theRespondent filed exceptions and supporting briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 2 of the Administrative Law Judge,except as noted herein, and to adopt his recommend-ed Order, as modified belowORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,International Union of Operating Engineers, LocalNo 953, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as modified below1Delete paragraph 2(b) of the AdministrativeLaw Judge's recommended Order and renumber thefollowing paragraphs accordingly2Substitute the attached notice marked "Appen-dix" for the Administrative Law Judge's noticeiThe title ofTrial Examinerwas changed to Administrative LawJudge effective August 19 19722The Administrative Law Judge included in his recommended Order aprovision that Respondent be ordered to pay to the Board and the ChargingParty reasonable costs and expenses incurred for counsel fees salarieswitness fees and costs for transcript record and printing travelper diemand other expenses The General Counsel did not seek this remedy nor dowe find sufficient evidence to support the Administrative Law Judge sfinding that Respondents defenses were so insubstantial as to constitutefrivolous litigation within the meaning ofTndee Products Inc194 NLRBNo 198 and 196 NLRB No 27 Accordingly we shall revise therecommended Order by deleting par 2(b) thereof and conform the noticetheretoMarsal Transport Inc and Salvador Sisneros d/b/a InternationalWE WILL NOT fine or discipline supervisoryemployees of Gardner-Bridge Company for en-gaging in assigned work during a strikeWE WILL NOT, in any like or related manner,restrain or coerce Gardner-Bridge Company inthe selection of its representatives for the purpos-es of collective bargaining or the adjustment ofgrievancesWE WILL rescind, and expunge from ourrecords, the charges, trial, and fine levied againstDavid Erven, a supervisory employee, for work-ing during the November 1971 strikeINTERNATIONAL UNIONOF OPERATINGENGINEERS,LOCAL No953(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other materialAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,7011Federal Building and U SCourthouse, P 0 Box 2146, 500 Gold Avenue, S W,Albuquerque, New Mexico 87101, Telephone 505-843-2507TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F LIGHTNER, Trial Examiner This proceeding washeard before me in Albuquerque, New Mexico, on June 13,1972, upon the complaint of General Counsel and the200 NLRB No 91 594DECISIONSOF NATIONALLABOR RELATIONS BOARDanswer, as amended, of International Union of OperatingEngineers, Local No 953, herein referred to as Respon-dent iThe complaint alleges violations of Sections8(b)(1)(B) and 2(6) and (7) of the Labor ManagementRelations Act, 1947, as amended, (61 Stat 136, 65 Stat601, 73 Star 519, 29 U S C Sec 151,et seq ),herein calledthe Act The parties waived oral arguments and briefs filedby the General Counsel and the Respondent have beencarefully consideredUpon the entire record,2 and from my observation of thewitnesses, I make the followingFINDINGS AND CONCLUSIONSwhetherDavid Erven was, at all times material, asupervisor within the meaning of Section 2(11) of the ActRespondent denies the commission of any unfair laborpracticeAgencyThe complaintalleges, the answer admits,and I find,thatBosco Powers, president,and John AMorce, businessrepresentative for Respondent's El Paso area,at all timesmaterial,have been and are agents of Respondent,actingon itsbehalf within themeaning of Section2(13) of theActIBUSINESS OF THE EMPLOYERGardner-Bridge Company, herein Gardner-Bridge, is aNew Mexico corporation, maintaining its principal officeand place of business in the City of Albuquerque, NewMexico, and at various construction sites in New Mexico,includingAnapra, where it has been engaged in thebusiness of erecting and constructing bridges and similarstructuresDuring the calendar year preceding the issuanceof the complaint, a representative period, in the course andconduct of its business operations, Gardner-Bridge re-ceived gross revenues in excess of $500,000 During thesame period, Gardner-Bridge, in the course and conduct ofitsbusiness operations, purchased, transferred, and haddelivered to its places of business, goods and materialsvalued in excess of $50,000, which were transported to saidplaces of business directly from states of the United Statesother than the State of New MexicoThe complaint alleges, the answer admits, and I find,that Gardner-Bridge is, and at all times material, has beenan employer engaged in commerce and in activitiesaffecting commerce within the meaning of Section 2(2), (6)and (7) of the ActIITHE RESPONDENT IS A LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatRespondent, at all times material, is and has been a labororganization within the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESThe IssuesThe principal issue raised by the pleadings and litigatedat the hearing is whether the Respondent engaged inconduct in contravention of the provisions of Section8(b)(1)(B) by and through its president, Bosco3 Powers,charging,and Respondent trying, finding guilty, andassessing a fine of $750 against David Erven, becauseErven, on and after November 10, 1971 worked forGardner-Bridge behind a picket line authorized and placedby Respondent against Gardner-Bridge on a constructionsitenearAnapra,New Mexico, pursuant to its strikeagainst Gardner-BridgeA subsidiary issue, in dispute, isSupervisory Capacity of ErvenThe facts set forth under this subsection are undisputedCalvinHarold Hasse is job superintendent and vicepresident of Gardner-BridgeHasse credibly related thatErven has been employed by Gardner-Bridge for approxi-mately 7 years, and was foreman of the pile driving crew,at a project at Gallup, New Mexico, commencing in lateJune or early July, 1971, continuing until mid-October,when Erven was transferred, in the same capacity, to theprojectatAnapra, continuing in that capacity untilJanuary, 1972 Hasse described the crew as being com-prised of an operator, a welder, and one or two laborersHasse asserted that Erven did have the right to hire andfire, and in fact hired Augusta Smith, at Gallup, and Smith,thereafter,was transferred to Anapra, with Erven Hassealso related that Erven had discharged a member of hiscrewWhen Hasse was on vacation, some 2-1/2 years ago,Erven laid the crew off, at the completion of the work,substituting for Hasse as superintendentHasse described Erven's duties as foreman includedmaking certain that each piling was set in the right spotand driven plumb in the right position Hasse related thatErven did train members of his crew to perform the variousrequisite functionsHasse asserted that Erven, alone,decided when it was necessary to work overtime Hasseexplained that in January, 1972, they were driving pilingsat the end of the runway at Sunland Airport, and it wasnecessary to take the leads out of the air each night, andmake certain the piling was down, to eliminate anypossiblehazard for aircraft using the airportHasseasserted that Erven did have authority to grant employeestime off for personal reasons, and to obtain replacements,and did so at Anapra Erven also kept the time records ofhis crew, which were turned over to the timekeeper, andsigned termination slipsHasse described the Anapra project as the building ofapproaches to a bridge, including fencing, guard rail, andplanting of grassHasse identified five individuals asforemen at Anapra, namely Andy Means and FredMerritt, labor foremen, Claude Berry, dirt foreman, KenHill, carpenter foreman, and Erven, pile foreman Hasserelated that at the time of the hearing, on June 13 Ervenwas employed as foreman on what he identified as the SanJon project at Tucumcari, New Mexico Hasse recited theiA charge was filed on March 28 and an amended charge on May 8the transcriptNo objection thereto has been filed The motion is granted1972 A complaintwas issuedon May 10 19723 Incorrectlyspelled Boscoe in the complaint2General Counsel in his brief has moved for the correction of er' ors in OPERATING ENGINEERS, LOCAL 953595hourly rates of the pile crew, includingfringebenefits, as$4 50 for an operator, $2 90 for a laborer, $4 38 for awelder, $3 75 for a motor operator, and $4 85 for theforemenErven corroborated the recitation of HasseErvendescribed his duties, as foreman, as setting the stakes,measuring from the string line to plumb the piling, and tomake certain that everything is safe After starting thedriving, it is shut off so the foreman can check it again andmake certain it is in plumb position Erven acknowledgedinstructing his crew relative to their various duties Ervencredibly related that he did discipline employees, if theycame to the job with a hangover, which happened on morethan one occasion Erven related that while he normallydid not perform any manual labor, he did help if the crewgot in a bind Erven dewed ever greasing the crane orperforming any oilingErven described the tools henormally used as three batter boards, one ruler, and a tapeHe acknowledged he might have used a shovel to get dirtout of a stake, on occasion 4Section 2(11) providesThe term "supervisor" means any individual havingauthority in the interest of the employer to hire,transfer, suspend, lay off, recall, promote, discharge,assign,reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances,or effectively recommend such action, if in connectionwith the foregoing the exercise of such authority is notmerely of a routine or clerical nature, but requires theuse of independent judgmentThe court in theBeaverMeadowcase,5 saidWe quiteagree that Section 2(11) must be read disjunctively, that thepossession of any one of the Section 2(11) powers willmake one a supervisor, and that it is the fact of possessionof the power regardless of its nonexercise that is determina-tiveThe Board has held It is well settled that the mere titleof supervisor as applied to certain positions does notestablish supervisory status under the Act Rather, it is thefunctions, duties, and authority of the individual whichmust be determinative according to statutory standardsAnd the power or authority bestowed must not "be`routine' in the natural sense of that word " Nor may thediscretion accompanying the duties be so circumscribed bylimitations, either in the authority granted or in the specificconditions placed upon the exercise of such authority, as tonegate the use of independent judgment Further, it maynot be a sporadic assumption of a position of commandand responsibilityOn the other hand, the realexistencewithin an individual's regularly assigned duties of any ofthe powers enumerated in Section 2(11) will make a man asupervisor even though the necessity for the exercise ofsuch power is infrequent But where the issue is the actualexistence of a supervisory power, the absence of any4Respondents sole witness Joseph Kowbel related that he worked,inferentiallyan extremely short period before picketing commenced Tothe extent Kowbel related that he saw Erven do manual labor I do notconsider it to be evidence in conflict with the recitation of Hasse and Ervenrelative to Erven s duties as foreman Similarly, the fact that Kowbel wasreferred to Hasse by Erven when Kowbel sought employment is of noconsequence Kowbel was hired as a mechanic It is reasonable to infer thathiswork was not under the jurisdiction of the pile foreman It is alsoexercise of authority may negate its existence Thus, thereis precedent for the position that frequency or infrequencyof the exercise of authority becomes irrelevant only wherethere is no question that the authority conferred issupervisoryCapitolTransitCompany,114NLRB 617,618-619Accordingly,on the basis of the foregoing undisputedevidence,I find that David Erven,at all times material,was a supervisor within the provisions of Section 2(11),and, as such,had authority to adjust grievances 6The Picketing and Related EvidenceIt is undisputed that Erven has been a member of theRespondent since 1956,and was a member in goodstanding through the month of June, 1972 7Erven credibly related that,on November 9, 1971, Morceapproached him at the Anaprajobsite and advised himthatMax Burgess had instructed Morce to ask Erven tohelp get a contract with Gardner-BridgeBurgess wasidentified as business manager of the International UmonErven related that he responded that he had started drivinga pile and didn't have time to talk to himErven related that,the following day, November 10, theUnionestablished a picket lineThe picket sign read"Gardner-Bridge has no contract with the InternationalUmon of Operating Engineers,Local 953"The picketingcontinued for approximately 31 days Each work day,Erven crossed the picket line and continued to workUnder date of December 9, 1971, by letter, Powersadvised Erven,interaha,that charges had been filedagainst him, under article XXIII,subdivision 7, article[section](e), based on the fact that he continued to work"contrary to a declared strike, by working behind thepicket line placed by Local Union No 953 againstGardner-Bridge Company's operations near Sunland Park,New Mexico " Erven was advised of his rights to defendunder article XXIII,subdivision 7, Section (m)The constitution of the International Union of OperatingEngineers,article XXIII,subdivision 7, section(e), relatesto"Other Causes for Fines, Suspensions or Expulsion",and provides for disciplining a member for,inter aka,anoffense discreditable to the International Union or itssubdivisions,or violating rules, edicts, and ritual of theInternationalUnion, orrefusing to acknowledge orperform the lawful command of those authorized to issuethe sameUnder date of February 4, 1972, by letter,Powersadvised Erven that the trial date, for the charges filedagainst him,would be at a regular meeting,on February25 Erven did not appearUnder date of March 3, by letter, Powers advised Erventhat he had been found guilty, and that Powers, aspresident,was assessing a fine of $750 The letter alsoadvised that the fine must be paid within 30 days, and thatreasonable to infer that Erven had no openings at the time of Kowbel sinquiry I find accordingly5N L R B vBeaverMeadowCreamery(C A 3 1954) 215 F 2d 2472516 The fact that there may have been no grievances to adjust is of noconsequence7Respondents assertion in its brief that Erven s membership wasvoluntary isof no consequence 596DECISIONSOF NATIONALLABOR RELATIONS BOARDafter that time no dues owed by such members can bereceived or accepted by the local Umon The letter furtheradvised that members 60 days in arrears in the payment offines shall be barred from meetings and suspended frommembership, with expulsion from membership in the eventthe fine is 6 months in arrearsUnder date of March 28, by letter, John M Wells, asattorney for Erven, filed an appeal to the GeneralExecutive Board In the letter Wells advised the Interna-tionalUmon that at the time of the filing of the charge,and for approximately 7 weeks prior thereto, Erven wasacting as a supervisor and that Respondent's action wasviolative of Section 8(b)(1)(B) of the Act, citing BoarddecisionsThe letter also requested the General ExecutiveBoard to rescind the fine unposed, to expunge all referenceand other evidence relative to the proceeding from theunion records, and to notify Erven accordinglyUnder date of April 7, by letter, Hunter PWharton,general president, advisedWells that the payment of thefinewas waived pending a decision by the GeneralExecutive Board, that Erven could continue to pay his duesto the local Union in order to maintain his good standing,and that the local had 30 days in whichto file an answer orreply to the appeal, after which the appeal would beprocessed It is undisputed that no further action hadensued on the date of hearing herem, June 13, however,there is no representation that action on the appeal wouldbe held in abeyance, pending the disposition of thislitigationConcluding FindingsSection 8(b)(1)(B) provides It shall be an unfair laborpractice for a labor organization or its agents to restrain orcoerce an employer in the selection of his representativesfor the purposes of collective bargaining or the adjustmentof grievancesIhave found, from undisputed evidence, that Respon-dent, through its president, on approximately December 9,1971, filed a charge against Erven, because, commencingNovember 10, and thereafter, he worked "contrary to adeclared strike by working behind the picket line placed byLocal Union No 953 against Gardner-Bridge Company'soperations near Sunland Park, New Mexico " A subse-quent trial resulted in a fine of $750 The fine has not beenpaid, and Respondent's action is pending upon an appealto the General Executive Board of the InternationalNo collective-bargaining agreement existed between theEmployer and Respondent It was purportedly for thisreason that Respondent established a picket line, and thepicket sign so indicatedDuring the hearing Respondent contended Erven wasnot a supervisor In its brief, Respondent appears to haveabandoned this contention, referring to Erven as a workingforeman, however, in its summary, it renews the assertion8N L R B v Industrial Union of Marine and Shipbuilding Workers ofAmerica AFL-CIO391 US 4189SanFrancisco Oakland Mailers Union No 18InternationalTypographical Union(NorthwestPublications)172 NLRB No 25210AccordNew Mexico District Council of Carpenters and Joiners ofAmerica(A S Horner Inc)176 NLRB No 105 enfd 454 F 2d 1116 (C A10)New Mexico District Council of Carpentersand Joinersof America (A SHorner Inc)177 NLRB 500 enfd 454 F 2d 1116 (C A 10)Sheet Metalthat Erven is not a supervisor I have found,for reasonsexplicatedsupra,that Erven, at all times material, was andisa supervisor,and had authority to adjust grievancesRespondent,in its brief,also asserts2Erven (sic)admitting or conceding that Erven was a supervisor, thedisciplinaryreactions (sic)were unconnected with hissupervisory functionsHe was disciplined as a workmanand umon member rather than a foreman 3 In construc-tion,a different rule should be applied to regulate therelationship between supervisors and unions 4 Erven'sdiscipline was an internal union matter protected by theActI find no substance or meat to these contentions, forreasons which follow,including numerous Board and courtdecisionsRelative to points 2 and 4, Respondentassertsthat it wasengaged in legitimate union activity within the meaning ofthe decision in theAllis-Chalmerscase8 The Board rejectedthiscontention in theSan Francisco-OaklandMailers'case,9 noting that the proviso to Section 8(b)(1)(A) is notpart of Section 8(b)(1)(B) The Board held that in theAllis-Chalmerscase the primary relationship was one betweentheUnionand its members, while in contrast, in thepresent case, the relationship primarily affected is the onebetween the Union and the Employer, since the underlyingquestion was the interpretation of the collective-bargainingagreement between the parties The relationship betweenthe Union and its members appears to have been of onlysecondary importance, used as a convenient, and, it wouldseem, powerful tool to affect the employer-union relation-ship, i e to compel the Employer's foremen to takeproumon positions in interpreting the collective-bargainingagreementThe purpose and effect of Respondent'sconduct literally and directly contravened the statutorypolicy of allowing the Employer an unimpeded choice ofrepresentatives for collective bargaining and the settlementof grievances In our view it fell outside the legitimateinternal interest of the Union, and constituted a violationof Section 8(b)(1)(B)of the Act 10Relative to point 3, of Respondent,the Board has heldthe condition related is not peculiar exclusively in theconstruction industry, but exists in the printing trades andentertainment industryCongress has had before it thepeculiarproblems of the building and constructionindustry on many occasions Hearings have been conduct-ed and considerations advanced to remove the trades fromthe Act in various respects, but Congress has not seen fit todo so If a distinction is to be made it must be made in thetextof the law rather than in the decisions basedthereuponSheetMetalWorkers,Local 49, supra,at141-142Ihave found,supra,and it is patent, that Erven, asforeman, was a representative of hisemployer for thepurpose of adjustment of grievances within the meaning ofWorkers International Association Local Union 49 (General Metal ProductsInc)178NLRB 139 enfd 430 F 2d 1348 (CA 10)Toledo Locals Nos15-P and 272 Lithographers etc (Toledo Blade Inc)175 NLRB 1072 enfd437 F 2d 55 (C A 6)Local Union No 2150 International Brotherhood ofElectricalWorkers AFL-CIO (Wisconsin Electric Power Company)192NLRB No 16International Brotherhood of ElectricalWorkers AFL-CIOand Local 134 International Brotherhood of Electrical Workers AFL-CIO(Illinois Bell Telephone Company)192 NLRB No 17 OPERATING ENGINEERS, LOCAL 953597Section8(b)(1)(B)of the ActLocal 423, Laborers'InternationalUnion of North America, AFL-CIO, (Mans-field Flooring Co, Inc, d/b/a Columbus Cement Floors),195NLRB No 35,LocalUnionNo2150,InternationalBrotherhood of Electrical Workers, AFL-CIO, supraThe Board has held that fining a supervisor for crossing apicket line and doing struck work was conduct violative ofSection 8(b)(1)(B)of the ActLocal Union No 2150,InternationalBrotherhood of Electrical Workers, AFL-CIO,supra,Shpopinion,InternationalBrotherhoodofElectricalWorkers,AFL-CIO, and Local 134, etc, supraWhere the Board has found disciplinary action againstsupervisors proscribed, by reason of the provisions ofSection 8(b)(1)(B), it has held that the act of preferringcharges against them, citing them to appear for trial, aswell as the imposition of a fine, constituted conductproscribed by said SectionSan Francisco Mailers, supraAccordingly, having found that Respondent, by filing acharge against Erven, citing him to appear for trial, andimposing a fine in the amount of $750, because he crosseda picket line and engaged in work, on and after November10, 1971, during a period when Erven was employed by theEmployer as a supervisor, and was selected by theEmployer for the purposes, among others, of collectivebargaining or the adjustment of grievances, it follows, andIfind that Respondent has restrained and coerced theEmployer in the selection and retention of its representa-tives, for the purpose of collective bargaining or theadjustment of grievances, and that said conduct was, andis,violative of the proscriptions of Section 8(b)(1)(B) of theActcourt dockets is available To discourage future frivolouslitigation, to effectuate the policies of the Act, and to servethe public interest, the Board found it to be just and properto order Respondents to reimburse the Board and theUnion for their expenses incurred in the investigation,presentation, and conduct of these casesTudee Products,Inc,194 NLRB No 198 iiFinding that Respondent's purported defenses constitutefrivolous litigation, and having found that Respondent hasengaged in a flagrant violation of the Act, to imprint on theRespondent the fact that when there is no defense it has noright, in good morality or good law, to impose on theBoard's processes and litigate a matter when the Union isclearly in the wrong and has no defense, and to teach theRespondent that it cannot ignore the legal rights ofmembers or Employers with impunity, or with nothingmore than a mild slap on the wrist, I will recommend thatRespondent be ordered to pay the following costs andexpenses incurred by the Board and the Charging PartyReasonable counsel fees,salaries,witness fees, transcriptand record costs, printing costs, travel expenses and perdiem, and other reasonable costs and expenses 12In view of the nature of the unfair labor practicescommitted, the commission of like and related unfair laborpractices reasonably may be anticipated I shall thereforerecommend that Respondent be ordered to cease anddesist from in any like or related manner restraining orcoercing the aforesaid Employer in the selection of itsrepresentative for the purposes of collective bargaining orthe adjustment of grievancesIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operation of theEmployer, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that Respondent has engaged, and isengaging, in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of theActIwill also recommend that Respondent be ordered torevoke the action of its Trial Board, in fining David Erven,expunge from its files any record or other evidence of theproceedings against Erven, and advise Erven and Gardner-Bridge Company, in writing, that it has taken the aforesaidactionAs stated by the Board, the policy of the Act to insureindustrial peace through collective bargaining can only beeffectuated when speedy access to uncrowded Board and11See alsoTudee Products Inc196 NLRB No 27N L R Bv RamadaInnsInc457 F 2d 512, (C A 1)Local Union676 InternationalUnion ofNorth America AFL-CIO v NLRB463 F 2d 953 (C A D C)CONCLUSIONS OF LAW1Gardner-Bridge Company is an employer within themeaning of Sections 2(2) and 8(b)(1)(B), engaged incommerce and in activities affecting commerce, within themeaning of Section 2(6) and (7) of the Act2Respondent is a labor organization within themeaning of Sections 2(5) and 8(b) of the Act3David Erven, the Charging Party, is, and has been atall times material, a supervisor of the Employer within themeaningof Section 2(11) of the Act, selected by theEmployer for the purposes, among others, of collectivebargaining or the adjustment of grievances, within themeaning of Section 8(b)(1)(B) of the Act4By preferring charges against Erven, citing him fortrial, imposing a fine against him, and attempting to collectsuch fine, because of conduct engaged in as supervisor, theRespondent restrained and coerced the Employer in theselectionand retention of its representatives for thepurpose of collective bargaining or the adjustment ofgrievances, and has thus engaged in, and is engaging in,unfair labor practices within the meaning of Section8(b)(1)(B)5The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce,within the meaning ofSection 2(6) and (7) of the Act12 See also Rule 38 Federal Rules of Appellate Procedure CfSprague vTiconic National Bank307 U S 161 166Schauffler vUnited Association ofJourneymen246 F 2d 867 (C A 3) 598DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDER 13On the basis of the foregoing findings of fact andconclusions of law, upon the entire record in the case, andpursuant to Section 10(c) of the Act, as amended, Irecommend that International Union of Operating Engi-neers, Local No 953, its officers, agents, representatives,successors, and assigns, shall1Cease and desist from(a) Preferring charges, citing for trial or fining superviso-ry employees of the Gardner-Bridge Company, whoseduties include representing that company in collectivebargaining or in the adjustment of grievances, for engagingin assigned work during the course of a strike(b) In any like or related manner, restraining or coercingthe aforesaid Employer in the selection of its representativefor the purposes of collective bargaining or the adjustmentof grievances2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Rescind, and expunge all records of the charges, trial,and fine levied against David Erven, for having engaged inassigned work during the November, 1971, strike(b) Pay to the Board and the Charging Party, the costsand expenses incurred by each in the investigation,preparation, presentation, and conduct of this case beforetheNational Labor Relations Board, such costs to bedetermined at the compliance stage of these proceedings13 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions recommendations and recommended Order herein shall asprovided in Sec 102 48 of the Rules and Regulations be adopted by theBoard and become its findings, conclusions and Order and all objectionsthereto shall be deemed waived for all purposes14 In the event that the Board s Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading Posted by(c)Post at its offices at Albuquerque, New Mexico,copiesof the attached notice marked "Appendix "14Copies of said notice, to be furnished by the RegionalDirector for Region 28, shall,after beingduly signed bythe Respondent's authorized representative, be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted Reasonable steps shall betaken to insure that such notices are not altered, defaced,or covered by any othermaterial(d) Sign and deliver sufficient copies of said notice to theRegional Director for Region 28, for posting by Gardner-BridgeCompany, at all locations where notices to itsemployees are customarily posted, if said Employer iswilling to so post(e)Notify the said Regional Director, in writing, within20 days from the date of this Trial Examiner's Decisionwhat steps the Respondent has taken to comply therewithIT IS FURTHER RECOMMENDED that, unless on or before 20days from the date of the receipt of this Trial Examiner'sDecision, the Respondent shall notify the said RegionalDirector, in writing, that it will comply with the recom-mended Order,15 the National Labor Relations Board issuean Order requiring the Respondent to take the actionaforesaidOrder of the National LaborRelations Board shall read Posted Pursuantto a Judgment of the United States Court of Appeals, Enforcing an Order ofthe National Labor Relations Board15 In the event that this Recommended Order be adopted by the Board,this provision shall be modified to readNotify said Regional Director, inwritingwithin 20 days from the date of this Order what steps Respondenthas taken to comply therewith